PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Moreman, et al.		     	                 :				    
	
Application No.  16/810,356
:	DECISION ON PETITION
Filed:        March  5, 2020
:
Attorney Docket No. 007412.04187\US

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on October 12, 2021.

The petition under 37 CFR 1.181 is granted. 

This application was held abandoned on June 22, 2021, after no reply was thought not to have been received to the non-final Office action mailed September 20,2021, which a shortened statutory period of reply of three months from its mailing date. Extensions of time under 37 CFR 1.136 were available.  A Notice of Abandonment was mailed on September 30, 2021.   

The instant petition was filed on October 12, 2021, wherein applicant maintains that a reply to the non-final Office action was filed on Monday, September 20, 2021, with a request for an extension of time under 37 CFR 1.136(a) within the third month.

A review of the application file record did reveal that an amendment responsive to the non-final Office action, was received on Monday, September 21, 2021, with a request for an extension of time under 37 CFR 1.136(a), within the third month.  Based on the aforementioned, it appears that the application was improperly held abandoned as a complete response was received prior to expiration of the statutory period for reply as per 37 CFR 1.7(a).1  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 32646 for further processing including consideration of the reply filed on September 20, 2021.



/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        












    
        
            
        
            
    

    
        1 § 1.7 Times for taking action; Expiration on Saturday, Sunday or Federal holiday.
        
        (a) Whenever periods of time are specified in this part in days, calendar days are intended. When the day, or the last day fixed by statute or by or under this part for taking any action or paying any fee in the United States Patent and Trademark Office falls on Saturday, Sunday, or on a Federal holiday within the District of Columbia, the action may be taken, or the fee paid, on the next succeeding business day which is not a Saturday, Sunday, or a Federal holiday. See § 90.3 of this chapter for time for appeal or for commencing civil action.